DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/468,619 and the preliminary amendments filed on 06/11/2019.
Claims 1-14 are presented for examination.

Election/Restrictions
 Applicant's election without traverse of Group I, Claims 1-11, in the reply filed on 05/03/2021 is acknowledged

Drawing/Specification Objections
The drawing is objected to because of the following informalities: The drawings, Figs. 2, 5-8 are not of sufficient quality because of the blurry and small font of numeric numbers. Fig. 2 and 5-8 to be resubmitted as black and white with higher resolution, and with clear font.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control plan generation unit” in Claims 1, 2, 9 and 11; “first control command generation unit” in claims 1, 4-7, 10; “vehicle operation control device” in claim 1; “second control command generation unit” in claims 1, 4, 6-11;  “processing timing synchronization unit” in claims 1, 2 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (JP2016060413, this reference is from IDS, filed on 06/11/2019, and the attached English translation is used for claims mapping) (hereinafter Yamanaka) in view of Fukuzumi et al. (US 2018/0066597) (hereinafter Fukuzumi).

Claim 1. Yamanaka teaches a vehicle control device (See Para. [0002], [0006], “an electronic control device”) comprising:
a control plan generation unit (See Para. [0010], microcomputer 12 or 22) configured to generate and transmit a control plan of a vehicle (see Para. [0013], “microcomputer determines the control content for the controlled target device 3 of the vehicle based on the specified traveling condition of the vehicle, and outputs an operation command”);
a first control command generation unit configured to generate an operation control command transmitted to a vehicle operation control device configured to control operation of the vehicle based on the control plan of the vehicle transmitted from the control plan generation unit (See Para. [0013], “The output driver B transmits the operation command output by the control microcomputer B to the controlled device 3 of the vehicle”);
a second control command generation unit configured to generate an operation control command transmitted to the vehicle operation control device configured to control the operation of the vehicle based on the control plan of the vehicle transmitted from the control plan generation unit (See Para. [0052], “processing circuit outputs an operation command to the controlled device of the vehicle based on the image analysis result”); and
The examiner notes that Yamanaka teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka to have conceived of configuring the vehicle control apparatus as claimed. However, Yamanaka is silent about the claimed feature, wherein “a processing timing synchronization unit configured to synchronize processing timing of the first control command generation unit for the operation control command with processing timing of the second control command generation unit for the operation control command”.
However, Fukuzumi teaches, “a processing timing synchronization unit configured to synchronize processing timing of the first control command generation unit for the operation control command with processing timing of the second control command generation unit for the operation control command” (See Para. [0133], “the synchronization timing integration processing unit 224a that determines that the synchronization timing has continuously occurred, when the number of occurrence instances of the in-synchronization detection pulse PLS0 exceeds a predetermined value determined by the integration value determination threshold voltage 225b, that generates the selection command signal SELx”, and see Para. [0140], “the first drive command signal Dr1 or the second drive command signal Dr2 in the common driving mode, and periodically and forcibly resets the number of occurrence instances of the in-synchronization detection pulse PLS0 to be integrated by the synchronization timing integration processing unit 224a, each time the time to be monitored reaches the monitoring period SETx; when the forcible reset has been completely implemented, the clock counter 226c resets  its own present counting value and then recurrently performs the following counting operation at least until the selection command signal SELx is  generated”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka with the teaching of Fukuzumi to incorporate the feature in order to suppress over current from vehicle battery.

Claim 2.   The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 1, wherein the control plan generation unit is configured to transmit a synchronization signal to the first control command generation unit and the second control command generation unit, and the processing timing synchronization unit is configured to synchronize the processing timings of the control command generation units for the operation control commands based on the synchronization signal (See Fukuzumi, Para. [0073], “a setting signal for a monitoring period SETx to be transmitted from the microprocessor CPU are inputted to the synchronization state detection unit 220A; the synchronization state detection unit 220A transmits a selection command signal SELx to the microprocessor CPU”, and/or see at least Para. [0076], [0085]-[0088], [0113]-[0114], “the monitoring period SETx of the periodic reset processing unit 223A is set to a standard necessary time, for example, at a time when the first drive command signal Dr1 or the second drive command signal Dr2 occurs five times; when the in-synchronization detection pulse PLS0 occurs thrice or more times within the monitoring period SETx, the output logic of the post-stage comparator (224a) becomes "H" and there is generated the selection command signal SELx, which is stored in a selection command occurrence storage unit 228A”). The examiner notes that the secondary reference, Fukuzumi teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka with the teaching of Fukuzumi to deploy the claim feature in order to suppress over current from vehicle battery.

Claim 3.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 2, wherein the synchronization signal is included in the control plan transmitted by the control plan generation unit, and the processing timing of the first control command generation unit for the operation control command is synchronized with the processing timing of the second control command generation unit for the operation control command based on the control plan transmitted from the control plan generation unit (See  Fukuzumi, in Para. [0113]-[0114], discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka with the teaching of Fukuzumi to deploy the claim feature in order to suppress over current from vehicle battery)

Claim 4.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 1, wherein the first control command generation unit is configured to transmit a synchronization signal to the second control command generation unit, and the second control command generation unit is configured to synchronize the processing timing of the second control command generation unit with the processing timing of the one control command generation unit control command generation unit based on the synchronization signal transmitted from the first control command generation unit (See Fukuzumi, Para. [0073], [0127], teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka with the teaching of Fukuzumi to deploy the claim feature in order to suppress over current from vehicle battery).

Claim 5.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 4, wherein the first control command generation unit is configured to transmit the operation control command generated by the first control command generation unit to the second control command generation unit, the synchronization signal is included in the operation control command transmitted by the first control command generation unit to the second control command generation unit, and the processing timing of the first control command generation unit for the operation control command is synchronized with the processing timing of the second control command generation unit for the operation control command based on the operation control command (See Fukuzumi, at least Para. [0026], [0076], [0088], [0093], [0112], discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka with the teaching of Fukuzumi to deploy the claim feature in order to suppress over current from vehicle battery).

Claim 6.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 1, wherein the first control command generation unit and the second control command generation unit are configured to output the control commands to the vehicle operation control device and the second control command generation unit is configured to determine whether the first control command generation unit is normal or abnormal, and output a determination result as to whether the first control command generation unit is normal or abnormal to the vehicle operation control device (See Yamanaka, Para. [0013], “The output driver B transmits the operation command output by the control microcomputer B to the controlled device 3 of the vehicle”. Furthermore, See Yamanaka, para. [0020]-[0023], discloses the general condition of the claim invention” and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to address an abnormality and dealing with abnormality and operate vehicle correctly in principle).

Claim 7.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claims 1, wherein the first control command generation unit is configured to output the control command to the vehicle operation control device (See Yamanaka, Para. [0013], “The output driver B transmits the operation command output by the control microcomputer B to the controlled device 3 of the vehicle”), and the second control command generation unit is configured to determine whether the first control command generation unit is normal or abnormal, and output the control command to the vehicle operation control unit instead of the first control command generation unit when the first control command generation unit is abnormal (See Yamanaka, Para. [0042], “the control microcomputer B and the image processing microcomputer C detect an abnormality in the image processing microcomputer A”, and see Para. [0044], [0051], “When an abnormality occurs in the processing circuit of the active system, the processing circuit of the corresponding standby system starts the vehicle control processing, so that the processing circuit including the device in which the abnormality has occurred is avoided. The processing circuit is switched. As a result, the vehicle control process can be continuously performed even when an abnormality occurs”). The examiner notes that the primary reference, Yamanaka discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to operate vehicle more effectively.

Claim 8.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 1, further comprising a monitoring circuit configured to monitor operation of the first control command generation unit,
wherein the second control command generation unit has a monitoring function to monitor the first control command generation unit (See Yamanaka, Para. [0020]-[0023], discloses “monitoring abnormality”, and Para. [0024], discloses “a processing circuit in the normal time (state in which no abnormality has occurred) of the electronic control device 1”), and
the second control command generation unit is configured to determine whether the operation of the first control command generation unit is normal or abnormal based on monitoring results of both the monitoring circuit and the second control command generation unit (See Yamanaka, Para. [0020]-[0023], discloses “monitoring abnormality”, and Para. [0024], discloses “a processing circuit in the normal time (state in which no abnormality has occurred) of the electronic control device 1”, and/or see Para. [0027], “When an abnormality occurs in the output driver B) Fig. 3 shows the processing circuit switching process when an abnormality occurs in the output driver B in the processing circuit including the control microcomputer B and the output driver B of the active system”). 
The Examiner note that the primary reference, Yamanaka teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to operate vehicle more effectively.

Claim 9.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to  claim1, wherein the control plan generation unit has a monitoring function to monitor the first control command generation unit (See Yamanaka, Para. [0019], discloses general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to operate vehicle more effectively),
the second control command generation unit has a monitoring function to monitor the first control command generation unit, and the second control command generation unit is configured to determine whether operation of the first control command generation unit is normal or abnormal based on a monitoring result of the control plan generation unit and a monitoring result of the second control command generation unit (See Yamanaka, Para. [0020]-[0023], discloses “monitoring abnormality”, and Para. [0024], discloses “a processing circuit in the normal time (state in which no abnormality has occurred) of the electronic control device 1”, and/or see Para. [0027], “When an abnormality occurs in the output driver B) Fig. 3 shows the processing circuit switching process when an abnormality occurs in the output driver B in the processing circuit including the control microcomputer B and the output driver B of the active system”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to operate vehicle more effectively).

Claim 10.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 1,
wherein the first control command generation unit is configured to transmit the control command generated by the first control command generation unit to the second control command generation unit (See Yamanaka, Para. [0013], “The output driver B transmits the operation command output by the control microcomputer B to the controlled device 3 of the vehicle via the network 62” and Para. [0030], [0038], discloses “transmit an instruction to microcomputer and/or microcomputer power supply device”. Therefore, the examiner note that Yamanaka teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to operate vehicle more safely), and
the second control command generation unit is configured to compare the control command generated by the second control command generation unit with the control command received from the first control command generation unit to determine whether the operation of the first control command generation unit is normal or abnormal (see Yamanaka, Para. [0021]-[0023], discloses “determine that there is an abnormality has occurred”. Therefore, the examiner note that Yamanaka teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka and Fukuzumi do deploy the claimed feature in order to operate vehicle more safely).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (JP2016060413, this reference is from IDS, filed on 06/11/2019, and the attached English translation is used for claims mapping) (hereinafter Yamanaka) in view of Fukuzumi et al. (US 2018/0066597) (hereinafter Fukuzumi) and further in view of Takeda et al. (JP2013199166, this reference is from IDS, filed on 06/11/2019, and attached English translation is used for claims mapping) (hereinafter Takeda).

Claim 11.    The teaching of Yamanaka as modified by the teaching of Fukuzumi teaches the vehicle control device according to claim 1, but they do not discloses a vehicle control device further comprising a vehicle behavior information detection unit configured to detect behavior of the vehicle,
wherein the second control command generation unit is configured to receive vehicle behavior information from the vehicle behavior information detection unit, and
the second control command generation unit is configured to compare the control plan transmitted from the control plan generation unit with the behavior of the vehicle controlled based on the control plan of the vehicle to determine whether the operation of the first control command generation unit is normal or abnormal.
However, Takeda teaches, a vehicle control device further comprising a vehicle behavior information detection unit configured to detect behavior of the vehicle (see Para. [0014], “determined that an abnormality has occurred in any of the lower hierarchy control devices”),
wherein the second control command generation unit is configured to receive vehicle behavior information from the vehicle behavior information detection unit (See Para. [0046], “the monitoring result regarding whether or not the calculation of the behavior target value is normally performed is received from the vehicle behavior control function monitoring unit 18”) and
the second control command generation unit is configured to compare the control plan transmitted from the control plan generation unit with the behavior of the vehicle controlled based on the control plan of the vehicle to determine whether the operation of the first control command generation unit is normal or abnormal (See Para. [0030], “the vehicle behavior control function unit 14 compares the calculated behavior target value with the value detected by the behavior sensor that detects the behavior actually generated in the front-rear direction of the vehicle to obtain the target behavior of the vehicle. It has a function to determine whether or not there is a deviation from the actual behavior”, and/or see Para. [0052], “he received behavior target value and the calculated monitoring behavior target value are compared and compared. At this time, if it is determined that both target values match, the vehicle behavior control function unit 14 can consider that the behavior target value has been calculated normally. Therefore, in step S330, the behavior target value and the division are shared. It is determined that the calculation of the target value is normal”).
Therefore, the examiner notes that the prior art, Takeda discloses general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yamanaka in view of the teaching of Fukuzumi with the teaching of Takeda to incorporate the feature in order to provide a reliable operation of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaji et al. (US 2018/0074510), discloses “AUTOMATIC TRAVELING CONTROL APPARATUS AND AUTOMATIC TRAVELING CONTROL SYSTEM”;
Takeda (US 2009/0132118), discloses “COMMON CONTROL APPARATUS AND VEHICLE CONTROL SYSTEM”;
Torres et al. (US 2012/0116614), discloses “METHOD AND APPARATUS FOR AIR TRAFFIC TRAJECTORY SYNCHRONIZATION”;
Kitagawa et al. (US 2012/0166039), discloses “VEHICLE BEHAVIOR DATA STORAGE CONTROL SYSTEM, ELECTRONIC CONTROL UNIT AND DATA STORAGE DEVICE”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664